Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 29, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150616(93)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CRAIG HECHT,                                                                                Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 150616
  v                                                          COA: 306870
                                                             Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a letter
  correcting an exchange between counsel and the Court at oral arguments is GRANTED.
  The letter submitted on March 23, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 29, 2016